DETAILED ACTION
This non-final Office action is responsive to the application filed December 23rd, 2020. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph 0081 recites "content acuity score (512)" which is a typographical error that should recite "content acuity score (510)".  
Appropriate correction is required.

Claim Objections
Claim 6 objected to because of the following informalities:  the claim recites, "The system of claim 5 wherein: wherein" which is a typographical error that should recite, "The system of claim 5 wherein: the threshold".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recites the limitation "the ability" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 14 recites the limitation "the number" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 20 recites the limitation "the form" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (system), 13 (method), and dependent claims 2-12, and 14-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine) and claim 13 is directed to a method (i.e. process).
Step 2A Prong 1: The independent claims are directed toward identifying the ability of users to forecast popularity of various content items, the method comprising: identifying a time period for a contest over which users compete to identify popular content items; receiving for each of the users one or more content item selections, each of the content item selections identifying a content item selected by that user as potentially popular; tracking, over the time period, a view count for the content item identified by each of the content item selections; determining, for the time period, a view count gain rate for the content item identified by 55each of the content item selections in dependence upon the view count for that content item; determining, for each of the users, a user rank in dependence upon the view count gain rate for the content item identified by each of the content item selections received for that user; and publishing the user rank for at least one of the users (Organizing Human Activity, Mental Process, & Mathematical Concept), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are identifying a time period for a contest; tracking a view count for the content item; determining a view count gain rate for the content item; and determining a user rank in dependence upon the view count gain rate for the content item, which is managing personal behavior or interactions between people. The Applicant’s claimed limitations are determining a user rank in dependence upon the view count gain rate for the content item, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are identifying a time period for a contest; tracking a view count for the content item; determining a view count gain rate for the content item; and determining user rank in dependence upon the view count gain rate, which are functions of the human mind in the form of observation, judgement, and evaluation. The Applicant’s claimed limitations are identifying a time period for a contest; tracking a view count for the content item; determining a view count gain rate for the content item; and determining user rank in dependence upon the view count gain rate, which is directed towards the abstract idea of Mental Process. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mathematical Concepts because the claimed limitations are determining, for the time period, a view count gain rate for the content item identified by 55each of the content item selections in dependence upon the view count for that content item, which is a mathematical calculation. The Applicant’s claimed limitations are determining a view count gain rate for the content item, which is directed towards the abstract idea of Organizing Human Activity.
In addition, dependent claims 2-12 and 13-20 further narrow the abstract idea and are directed to further defining determining the user rank by determining a total gain rate; an average user gain rate; a content acuity score; user acuity score; a beginning view count gain rate; a view count gain rate change; an average user view count gain rate; determining the view count gain rate satisfies a threshold; a precision score; setting the threshold criteria; an average user gain rate; a user standard deviation; an average-standard deviation ratio; defining content items; and generating a user profile for each of the users participating in the contest. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include managing personal behavior and interactions as well as mental processes. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Additionally, dependent claims 2-8 and 13-19 further narrow the abstract idea and are directed to further defining determining the user rank by determining a total gain rate by adding together each view count gain rate for each content item selected by that user; an average user gain rate by dividing the total gain rate for that user by the number of content items selected by that user; a content acuity score by dividing the view count gain rate for that content item by the number of users that selected that content item for the contest; user acuity score by dividing a sum of the content acuity score for each content item selected by that user by the number of content item selections received for that user; a beginning view count gain rate; a view count gain rate change; an average user view count gain rate by dividing a sum of the view count gain rate change for each content item selected by that user by the number of content item selections received for that user; a precision score; and an average user gain rate by calculating an average of a set that includes each view count gain rate for each content item selected by that user; a user standard deviation by calculating a standard deviation of the set that includes each view count gain rate for each content item selected by that user; and an average-standard deviation ratio by dividing the average user gain rate by the user standard deviation. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a mathematical concept in the form of mathematical calculations. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving for each of the users one or more content item selections, each of the content item selections identifying a content item selected by that user as potentially popular; publishing the user rank for at least one of the users” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A system, the system comprising: one or more processing units; a physical network interface coupled to the one or more processing units; and a non-volatile memory coupled to the one or more processing units, the non-volatile memory containing a data structure and instructions, the one or more processing units configured to cause execution of the instructions for carrying out; A computer” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-12 and 14-20 further narrow the abstract idea and dependent claims 11, 12, and 20 additionally recite “curating the one or more content items to the users in the form of a playlist “; “receiving for each of the users the one or more content item selections in dependence upon the playlist”; “providing the users with multiple contests over multiple time periods” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “computer” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A system, the system comprising: one or more processing units; a physical network interface coupled to the one or more processing units; and a non-volatile memory coupled to the one or more processing units, the non-volatile memory containing a data structure and instructions, the one or more processing units configured to cause execution of the instructions for carrying out; A computer” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 13-20; and System claims 1-12 recite “A system, the system comprising: one or more processing units; a physical network interface coupled to the one or more processing units; and a non-volatile memory coupled to the one or more processing units, the non-volatile memory containing a data structure and instructions, the one or more processing units configured to cause execution of the instructions for carrying out; A computer”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0023-0025 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving for each of the users one or more content item selections, each of the content item selections identifying a content item selected by that user as potentially popular; publishing the user rank for at least one of the users” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-12 and 14-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 11, 12, and 20 additionally recite “curating the one or more content items to the users in the form of a playlist”; “receiving for each of the users the one or more content item selections in dependence upon the playlist”; “providing the users with multiple contests over multiple time periods” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “computer” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (U.S 2016/0307223 A1) in view of Morris (U.S 9,122,989 B1).
Claims 1 and 13
Regarding Claim 1, Gomez discloses the following:
A system for identifying the ability of users to forecast popularity of various content items, the system comprising [see at least Paragraph 0014 for reference to the method for determining a user profile in relation to certain web content according to said user’s browsing data; Paragraph 0051 for reference to the invention describing a process for calculating an advanced web content user interest profile on the basis of the analysis of the user’s browsing data or browsing logs; Figure 1 and related text regarding the general view of the invention; Figure 3 and related text regarding block diagram of the complete invention] 
one or more processing units [see at least Paragraph 00063 for reference to the pre-processing module which makes it possible for web logs to arrive being already filtered and duly treated at the input of the profiling module per se; Figure 1 and related text regarding item 6 ‘pre-processing module’] 
a physical network interface coupled to the one or more processing units [see at least Paragraph 0112 for reference to the profile upload interface which provides an interface capable of transferring large data volumes in order to export historical profiles from the log to specific applications; Figure 1 and related text regarding item 43 ‘Profile upload interface’] 
a non-volatile memory coupled to the one or more processing units, the non-volatile memory containing a data structure and instructions, the one or more processing units configured to cause execution of the instructions for carrying out [see at least Claim 15 and related text regarding a non-transitory computer readable medium having computer program code suitable for carrying out the method when said program code is executed in a computer, a digital signal processor, a field-programmable gate array, an application-specific integrated circuit, a mirco-processor, a microcontroller or any other form of programable hardware]
identifying a time period for a contest over which users compete to identify popular content items [see at least Paragraph 0031 for reference to the relative interest of a user in a category being calculated over a pre-established time period; Paragraph 0034 for reference to the trend of a user for a pre-established period of time; Paragraph 0054 for reference to content viewed by the user being assessed over a period of time; Paragraph 0089 for reference to a time component giving rise to different interest profiles] 
receiving for each of the users one or more content item selections, each of the content item selections identifying a content item selected by that user as potentially popular [see at least Paragraph 0052 for reference to web content being set into predefined categories; Paragraph 0070 for reference to the advanced profile being set of user’s initial interest in web content categories; Paragraph 0076 for reference to the content dictionary is applied in order to obtain the category of each of the web sites visited by the users and thus classifying user browsing by content categories]  
tracking, over the time period, a view count for the content item identified by each of the content item selections [see at least Paragraph 0051 for reference to the system analyzing user’s browsing data or browsing logs; Paragraph 0054 for reference to in order to assess the users interest, primarily the user's browsing data, such as the number of pages seen, browsing sessions and time accumulated in each of the categories in a period of time prior to the moment of the analysis, is taken into account; Paragraph 0075 for reference to the inputs of the present system including user’s web browsing data or web logs; Paragraph 0076 for reference to a first set of variables, i.e., the basic variables by category (for example number of pages seen, time consumed and number of sessions), is calculated for each user and time] 
determining, for the time period, a view count gain rate for the content item identified by each of the content item selections in dependence upon the view count for that content item [see at least Paragraph 0053 for reference to the degree of interest that a user has in the previously established content categories is calculated on the basis of the browsing logs of said user; Paragraph 0104 for reference to the system determining an upward or downward trend in user’s interest (more/fewer pages seen and viewing time) and to also locate points of maximum interest; Paragraph 0104 for reference to a positive trend in user’s browsing in a category to result in a correction factor will increase the degree of the user’s initial interest in that category and a negative trend will lessen it] 
determining, for each of the users, a user rank in dependence upon the view count gain rate for the content item identified by each of the content item selections received for that user [see at least Paragraph 0017 for reference to the system assigning the user a ranking position for each of the categories and comparing the first set of variables with the same variables of other users; Paragraph 0097 for reference to the profiling engine establishing a ranking of users for that category wherein each user is assigned a tag H, M, or L (High, Medium, or Low) depending on the position the user occupies in said ranking] 
publishing the user rank for at least one of the users [see at least Paragraph 0039 for reference to the system determining the user profile on the basis of the user’s ranking position calculated for each category; Paragraph 0058 for reference to systems being connected to output used to display user profiles; Paragraph 0075 for reference to the user profiles being obtained at the output]
While Gomez discloses the limitations above, it does not disclose determining, for the time period, a view count gain rate for the content item identified by each of the content item selections in dependence upon the view count for that content item.
However, Morris discloses the following:
A system for identifying the ability of users to forecast popularity of various content items, the system comprising [see at least Abstract for reference to the method to analyze and determine which source content and user interactions are most popular; Figure 4 and related text regarding the computer system] 
one or more processing units [see at least Col 20 lines 39-44 for reference to the computer system including a hardware processor coupled to a bus for processing information; Figure 4 and related text regarding item 404 ‘processor’] 
a physical network interface coupled to the one or more processing units [see at least Col 21 lines 60-63 for reference to the computer system including a communication interface coupled to the bus which provides two-way data communication coupling to a network link that is connected to a local network; Figure 4 and related text regarding item 418 ‘communication interface’] 
a non-volatile memory coupled to the one or more processing units, the non-volatile memory containing a data structure and instructions, the one or more processing units configured to cause execution of the instructions for carrying out [see at least Col 20 lines 51-55 for reference to such instructions, when stored in non-transitory storage media accessible to processor render computer system into a special-purpose machine that is customized to perform the operations specified in the instructions; Figure 4 and related text regarding item 406 ‘main memory’] 
tracking, over the time period, a view count for the content item identified by each of the content item selections [see at least Col 5 lines 5-15 for reference to factors of a source score being calculated from data related to, or retrieved from, the original website that the item is from or associated with including: a total-views score, a views per-hour score, a total-share score, a shares-per-hour score, a total-comment score, a sentiment score, a rating score, the domain popularity score, the score of other related items from or related to the website; Col 19 lines 7-12 for reference to trend prediction being based on any data gathered or computed above, any demographical information, current statistics, historical statistics, data collected from websites, or social media interactions] 
determining, for the time period, a view count gain rate for the content item identified by each of the content item selections in dependence upon the view count for that content item [see at least Col 18 lines 66-67 for reference to trend prediction predicting the rate an item is changing in popularity; Col 19 lines 1-3 for reference to the rate an item is changing in popularity representing the velocity of which an item is increasing, decreasing, or holding in popularity; Figure 3 and related text regarding the trend line and predicted behavior based on the prediction model] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the view gain trend of Gomez to include the view gain rate of Morris. Doing so would predict whether articles, topics, authors, or influences are increasing or decreasing in popularity, as stated by Morris (Col 2 lines 20-23). 
Claims 2 and 14
While the combination of Gomez and Morris disclose the limitations above, regarding Claim 2, Gomez discloses the following:
determining the user rank for that user in dependence upon the average user gain rate for that user [see at least Paragraph 0017 for reference to the system assigning the user a ranking position for each of the categories and comparing the first set of variables with the same variables of other users; Paragraph 0097 for reference to the profiling engine establishing a ranking of users for that category wherein each user is assigned a tag H, M, or L (High, Medium, or Low) depending on the position the user occupies in said ranking]
While Gomez discloses the limitations above, it does not disclose determining a total gain rate for that user by adding together each view count gain rate for each content item selected by that user; determining an average user gain rate by dividing the total gain rate for that user by the number of content items selected by that user; determining rank for dependence upon the average user gain rate for that user.
However, Morris discloses the following:
determining a total gain rate for that user by adding together each view count gain rate for each content item selected by that user [see at least Col 5 lines 25-49 for reference to the Total-Views score being computed by summing the total number of views the item has received, divided by some threshold value and the number of views being the number of times each article with the particular topic was viewed] 
determining an average user gain rate by dividing the total gain rate for that user by the number of content items selected by that user [see at least Col 8 lines 40-47 for reference to the source score for a topic being based on the following elements: 1) the average views per article for each of the n articles that includes the topic, divided by an average views per article threshold; 2) the average article composite score for each of then articles that include the topic; 3) the average author composite score for each of them authors that write an article that includes the topic] 
determining the rank in dependence upon the average user gain rate [see at least Col 20 lines 1-4 for reference to the system ranking the articles, topics, authors, and influencers in each of the demographics, wherein the ranking is based on the product of each items composite score and the impact score for each item and demographic, respectively] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the user rank of Gomez to include the total gain & average user gain rate of Morris. Doing so would predict whether articles, topics, authors, or influences are increasing or decreasing in popularity, as stated by Morris (Col 2 lines 20-23).
Claims 3 and 15
While the combination of Gomez and Morris disclose the limitations above, regarding Claim 3, Gomez discloses the following:
determining the user rank for that user in dependence upon the user acuity score for that user [see at least Paragraph 0017 for reference to the system assigning the user a ranking position for each of the categories and comparing the first set of variables with the same variables of other users; Paragraph 0097 for reference to the profiling engine establishing a ranking of users for that category wherein each user is assigned a tag H, M, or L (High, Medium, or Low) depending on the position the user occupies in said ranking]
While Gomez discloses the limitations above, it does not disclose determining, for each content item selected by that user, a content acuity score by dividing the view count gain rate for that content item by the number of users that selected that content item for the contest; determining for that user a user acuity score by dividing a sum of the content acuity score for each content item selected by that user by the number of content item selections received for that user; and determining the user rank for that user in dependence upon the user acuity score for that user.
However, Morris discloses the following:
determining, for each content item selected by that user, a content acuity score by dividing the view count gain rate for that content item by the number of users that selected that content item for the contest [see at least Col 10 lines 30-45 for reference to the total-share score for the social media score being computed by summing the total number of shares divided by a threshold value] 
determining for that user a user acuity score by dividing a sum of the content acuity score for each content item selected by that user by the number of content item selections received for that user [see at least Col 10 lines 50-65 for reference to the total re-share score for the social media score being computed by summing the total number of reshares divided by a threshold value]  
determining the rank in dependence upon the user acuity score [see at least Col 20 lines 1-4 for reference to the system ranking the articles, topics, authors, and influencers in each of the demographics, wherein the ranking is based on the product of each items composite score and the impact score for each item and demographic, respectively] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the user rank of Gomez to include the content and user acuity score of Morris. Doing so would predict whether articles, topics, authors, or influences are increasing or decreasing in popularity, as stated by Morris (Col 2 lines 20-23).
Claims 4 and 16
While the combination of Gomez and Morris disclose the limitations above, regarding Claim 4, Gomez discloses the following:
determining, for each content item selected by that user, a beginning view count gain rate at a start of the time period [see at least Paragraph 0069 for reference to the basic profile calculating a first set of variables or basic variables which are used as a starting point to be able to obtain the profile; Paragraph 0081 for reference to the basic profile calculates basic variables (dimensions) relating to the users’ web browsing being performed for each user; Paragraph 0082 for reference to basic variables calculated include number of pages seen by content category by time and day, time consumed seeing pages of one category, and number of sessions in which web pages from one category have been visited by day] 
determining, for each content item selected by that user, a view count gain rate change in dependence upon the view count gain rate and the beginning view count gain rate for that content item [see at least Paragraph 0053 for reference to the degree of interest that a user has in the previously established content categories is calculated on the basis of the browsing logs of said user; Paragraph 0104 for reference to the system determining an upward or downward trend in user’s interest (more/fewer pages seen and viewing time) and to also locate points of maximum interest; Paragraph 0104 for reference to a positive trend in user’s browsing in a category to result in a correction factor will increase the degree of the user’s initial interest in that category and a negative trend will lessen it]
determining the user rank for that user in dependence upon average user view count gain rate change for that user [see at least Paragraph 0017 for reference to the system assigning the user a ranking position for each of the categories and comparing the first set of variables with the same variables of other users; Paragraph 0097 for reference to the profiling engine establishing a ranking of users for that category wherein each user is assigned a tag H, M, or L (High, Medium, or Low) depending on the position the user occupies in said ranking]
While Gomez discloses the limitations above, it does not disclose determining an average user view count gain rate change by dividing a sum of the view count gain rate change for each content item selected by that user by the number of content item selections received for that user; or determining the user rank for that user in dependence upon the average user view count gain rate change for that user.
However, Morris discloses the following:
determining an average user view count gain rate change by dividing a sum of the view count gain rate change for each content item selected by that user by the number of content item selections received for that user [see at least Col 8 lines 40-47 for reference to the source score for a topic being based on the following elements: 1) the average views per article for each of the n articles that includes the topic, divided by an average views per article threshold; 2) the average article composite score for each of then articles that include the topic; 3) the average author composite score for each of them authors that write an article that includes the topic; Col 18 lines 66-67 for reference to trend prediction predicting the rate an item is changing in popularity; Col 19 lines 1-3 for reference to the rate an item is changing in popularity representing the velocity of which an item is increasing, decreasing, or holding in popularity] 
determining the rank in dependence upon the average user view count gain rate change [see at least Col 20 lines 1-4 for reference to the system ranking the articles, topics, authors, and influencers in each of the demographics, wherein the ranking is based on the product of each items composite score and the impact score for each item and demographic, respectively] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the user rank of Gomez to include the content and user acuity score of Morris. Doing so would predict whether articles, topics, authors, or influences are increasing or decreasing in popularity, as stated by Morris (Col 2 lines 20-23).
Claims 5 and 17
While the combination of Gomez and Morris disclose the limitations above, regarding Claim 5, Gomez discloses the following:
determining the user rank for that user in dependence upon the precision score for that user [see at least Paragraph 0017 for reference to the system assigning the user a ranking position for each of the categories and comparing the first set of variables with the same variables of other users; Paragraph 0097 for reference to the profiling engine establishing a ranking of users for that category wherein each user is assigned a tag H, M, or L (High, Medium, or Low) depending on the position the user occupies in said ranking]
While Gomez discloses the limitations above, it does not disclose determining, for each content item selected by that user, whether the view count gain rate for that content item satisfies a threshold criteria; determining a precision score for that user in dependence upon the number of content items selected by that user having the view count gain rate that satisfies the threshold criteria; and determining the user rank for that user in dependence upon the precision score for that user.
However, Morris discloses the following:
determining, for each content item selected by that user, whether the view count gain rate for that content item satisfies a threshold criteria [see at least Col 14 lines 58-61 for reference to the process comparing the first score’s iteration difference with a threshold and if the difference is greater than the process continues, if not it terminates; Col 15 lines 13-16 for reference to the process comparing the second score’s iteration difference with a threshold and if the difference is greater than the process continues, if not it terminates; Figure 2 and related text regarding item 225 ‘First score’s iteration difference > Threshold?’ and item 240 ‘Second score’s iteration difference > Threshold?’]  
determining a precision score for that user in dependence upon the number of content items selected by that user having the view count gain rate that satisfies the threshold criteria [see at least Col 14 lines 25-29 for reference to the process estimating a first score which may be an article’s composite score; Col 14 lines 36-37 for reference to the process computing the second score; Col 14 lines 58-61 for reference to the process comparing the first score’s iteration difference with a threshold and if the difference is greater than the process continues; Col 15 lines 13-16 for reference to the process comparing the second score’s iteration difference with a threshold and if the difference is greater than the process continues] 
determining the rank in dependence upon the precision score [see at least Col 20 lines 1-4 for reference to the system ranking the articles, topics, authors, and influencers in each of the demographics, wherein the ranking is based on the product of each items composite score and the impact score for each item and demographic, respectively] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the user rank of Gomez to include the threshold criteria and precision score of Morris. Doing so would predict whether articles, topics, authors, or influences are increasing or decreasing in popularity, as stated by Morris (Col 2 lines 20-23).
Claim 6
While the combination of Gomez and Morris disclose the limitations above, Gomez does not disclose the threshold criteria further comprises a top percentile of all of the view count gain rates determined for the time period; and determining, for each content item selected by that user, whether the view count gain rate for that content item satisfies a threshold criteria further comprises determining whether the view count gain rate for that content item is within the top percentile.
Regarding Claim 6, Morris discloses the following:
the threshold criteria further comprises a top percentile of all of the view count gain rates determined for the time period [see at least Col 4 lines 62-64 for reference to the system using the average number of views of the items in the top ten percent of articles on the website as the threshold] 
determining, for each content item selected by that user, whether the view count gain rate for that content item satisfies a threshold criteria further comprises determining whether the view count gain rate for that content item is within the top percentile [see at least Col 14 lines 58-61 for reference to the process comparing the first score’s iteration difference with a threshold and if the difference is greater than the process continues, if not it terminates; Col 15 lines 13-16 for reference to the process comparing the second score’s iteration difference with a threshold and if the difference is greater than the process continues, if not it terminates; Figure 2 and related text regarding item 225 ‘First score’s iteration difference > Threshold?’ and item 240 ‘Second score’s iteration difference > Threshold?’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Gomez to include the threshold criteria of Morris. Doing so would predict whether articles, topics, authors, or influences are increasing or decreasing in popularity, as stated by Morris (Col 2 lines 20-23).
Claims 7 and 18
While the combination of Gomez and Morris disclose the limitations above, regarding Claim 7, Gomez discloses the following:
determining the user rank for that user in dependence upon the average user gain rate and the user standard deviation for that user [see at least Paragraph 0017 for reference to the system assigning the user a ranking position for each of the categories and comparing the first set of variables with the same variables of other users; Paragraph 0097 for reference to the profiling engine establishing a ranking of users for that category wherein each user is assigned a tag H, M, or L (High, Medium, or Low) depending on the position the user occupies in said ranking]
While Gomez discloses the limitations above, it does not disclose determining an average user gain rate for that user by calculating an average of a set that includes each view count gain rate for each content item selected by that user; determining a user standard deviation for that user by calculating a standard deviation of the set that includes each view count gain rate for each content item selected by that user; and determining the user rank for that user in dependence upon the average user gain rate and the user standard deviation for that user. 
However, Morris discloses the following:
determining an average user gain rate for that user by calculating an average of a set that includes each view count gain rate for each content item selected by that user [see at least Col 5 lines 50-60 for reference to views-per-hour score providing insight into how popular an item currently is compared to the other items or the momentum of the item; Col 6 lines 35-45 for reference to shares-per-hour score providing insight into the current virality of the item or the current rate the item is being shared compared to the other items on the website] 
determining a user standard deviation for that user by calculating a standard deviation of the set that includes each view count gain rate for each content item selected by that user [see at least Col 4 lines 51-55 for reference to the thresholds used to calculate various scores being determines by the standard deviation; Col 4 lines 55-58 for reference to the system determining that the standard deviation for an article is for example 500] 
determining the rank in dependence upon the average user gain rate and the user standard deviation [see at least Col 20 lines 1-4 for reference to the system ranking the articles, topics, authors, and influencers in each of the demographics, wherein the ranking is based on the product of each items composite score and the impact score for each item and demographic, respectively] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the user rank of Gomez to include the average user gain rate and user standard deviation of Morris. Doing so would predict whether articles, topics, authors, or influences are increasing or decreasing in popularity, as stated by Morris (Col 2 lines 20-23).
Claims 8 and 19
While the combination of Gomez and Morris disclose the limitations above, regarding Claim 8, Gomez discloses the following:
determining the user rank for that user in dependence upon the average user gain rate and the user standard deviation for that user [see at least Paragraph 0017 for reference to the system assigning the user a ranking position for each of the categories and comparing the first set of variables with the same variables of other users; Paragraph 0097 for reference to the profiling engine establishing a ranking of users for that category wherein each user is assigned a tag H, M, or L (High, Medium, or Low) depending on the position the user occupies in said ranking]
While Gomez discloses the limitations above, it does not disclose calculating an average-standard deviation ratio for that user by dividing the average user gain rate by the user standard deviation; and determining the user rank for that user in dependence upon the average-standard deviation ratio for that user.
However, Morris discloses the following:
calculating an average-standard deviation ratio for that user by dividing the average user gain rate by the user standard deviation [see at least Col 4 lines 58-61 for reference to the total-views score for an article on that website may be generated by dividing the total views of the article by 6000 (i.e. the mean plus two standard deviations); Col 5 lines 50-60 for reference to views-per-hour score providing insight into how popular an item currently is compared to the other items or the momentum of the item; Col 6 lines 35-45 for reference to shares-per-hour score providing insight into the current virality of the item or the current rate the item is being shared compared to the other items on the website; Col 19 lines 55-56 for reference to sentiment analysis being performed to determine a ratio of positive to negative comments]
determining the rank in dependence upon the average-standard deviation ratio [see at least Col 20 lines 1-4 for reference to the system ranking the articles, topics, authors, and influencers in each of the demographics, wherein the ranking is based on the product of each items composite score and the impact score for each item and demographic, respectively] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the user rank of Gomez to include the threshold criteria and precision score of Morris. Doing so would predict whether articles, topics, authors, or influences are increasing or decreasing in popularity, as stated by Morris (Col 2 lines 20-23).
Claim 9
While the combination of Gomez and Morris discloses the limitations above, Gomez does not disclose the content items further comprise video content.
Regarding Claim 9, Morris discloses the following:
the content items further comprise video content [see at least Col 3 lines 64-65 for reference to the content item being multimedia such as video on a multimedia service] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the web content of Gomez to include video content of Morris. Doing so would predict whether articles, topics, authors, or influences are increasing or decreasing in popularity, as stated by Morris (Col 2 lines 20-23).
Claim 10
While the combination of Gomez and Morris discloses the limitations above, Gomez does not disclose the content items further comprise audio content.
Regarding Claim 10, Morris discloses the following:
the content items further comprise audio content [see at least Col 3 lines 64-65 for reference to the content item being multimedia such as audio on a multimedia service]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the web content of Gomez to include audio content of Morris. Doing so would predict whether articles, topics, authors, or influences are increasing or decreasing in popularity, as stated by Morris (Col 2 lines 20-23).
Claim 12
While the combination of Gomez and Morris discloses the limitations above, regarding Claim 12, Gomez discloses the following:
providing the users with multiple contests over multiple time periods [see at least Paragraph 0051 for reference to the advanced interest profile is multidimensional and comprises different time variables making it possible to choose a period of time or a combination of several periods according to application needs] 
generating a user profile for each of the users participating in the multiple contests over the multiple time periods in dependence upon the user rank for that user in each of the contests in which that user participates [see at least Paragraph 0039 for reference to the system determining the user profile on the basis of the user’s ranking position calculated for each category; Paragraph 0097 for reference to the profiling engine establishing a ranking of users for that category wherein each user is assigned a tag H, M, or L (High, Medium, or Low) depending on the position the user occupies in said ranking] 

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (U.S 2016/0307223 A1) in view of Morris (U.S 9,122,989 B1), as applied in claims 1 and 13, in view of Fujioka (U.S 2016/0050446 A1).
Claims 11 and 20 
While the combination of Gomez and Morris disclose the limitations above, they do not disclose curating the one or more content items to the users in the form of a playlist; or receiving for each of the users the one or more content item selections in dependence upon the playlist.
Regarding Claim 11, Fujioka discloses the following:
curating the one or more content items to the users in the form of a playlist [see at least Paragraph 0042 for reference to the present content curation system compiles a playlist from the second set of content items based on the consumption information for the first user account regarding the second set of content items; Paragraph 0045 for reference to the present content curation system may provide a playlist of one or more curated content items]
receiving for each of the users the one or more content item selections in dependence upon the playlist [see at least Paragraph 0030 for reference to selecting a second set of content items for the plurality of first user accounts from the plurality of available content items based on the limited con tent curation analytics and the consumption information; Paragraph 0042 for reference to the content curation system may provide the playlist to a plurality of subscriber accounts upon authorization by the first user account; Figure 19 and related text regarding item 1901 ‘Select set of content items’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Gomez to include the playlist creation of Fujioka. Doing so would allow the second user account by a parent, for example, to share his/her curation experience with other parent subscribers, as stated by Fujioka (Paragraph 0041). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 2010/0042616 A1
Rinearson, Peter
SYSTEMS AND METHODS FOR SELECTING AND PRESENTING REPRESENTATIVE CONTENT OF A USER
US 2018/0204248 A1
Marlin et al.
WEB PAGE VIEWERSHIP PREDICTION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683